Title: From George Washington to George Clinton, 2 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Fishkill 2d October 1778
          
          Capt. Machin has been employed since the year 1776 in the engineering Branch, without ever coming to any regular settlement for his Services. He does not chuse to fix any price himself, and I am really ignorant of what is just and proper. You have been a witness of a good deal of his work, and he is willing to submit the matter to your decision. Captain Machin holds a Commission in the Artillery, and has besides an account of his extra expences in transacting his Business. The sum therefore to be ascertained is what he is intitled to above his pay of an officer of Artillery and an allowance for extra Expences. I am Dear Sir Yr most obt Servt
          
            Go: Washington
          
        